LETTS, Judge,
concurring specially:
I completely agree with the majority opinion, yet I am apprehensive as to what will happen next. I have every sympathy for trial judges. They are on the firing line, we are not. Moreover they see we appellate judges make many mistakes ourselves — with less excuse. Nevertheless one gets a feeling of hopelessness for the sys-*626tern when any trial judge ignores our directions and goes his own way. The obvious question is: Will he do it again? What will happen to the system?
Meanwhile this appellant spent 44 days in jail for a supposed contempt that this court had already ruled was not established as such, in an exactly parallel proceeding involving the same appellant in the same case before the same court.1
The wife argues that because the husband has purged himself of this particular contempt, he has rendered the matter moot. I do not agree. The issue here is whether the judge’s order of contempt was proper. It was not and the root problem must be addressed for the contempt orders continue to multiply. We note the wife has even filed a motion to dismiss this cause predicated on subsequent unpurged contempt orders! Where will it end? I cannot forecast that; but the end can begin if the trial judge will follow the instructions of this court.

. The case was not before the same judge.